DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 13, and 15, claims 1, 10, 13, and 15 recite the limitation "the substituted heteroatoms".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of prosecution, the Examiner interprets the limitation to mean “substituted heteroatoms”.
Regarding claims 2-9, 11-12, and 14, claims 29, 11-12, and 14 are rejected due to the dependency from claims 1, 10, 13, and 15.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites the limitation "the electron-conducting layer".  Claim 12 is dependent from claims 10 and 11; however, no electron-conducting layer is claimed in claim 10 or claim 11. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of prosecution, the Examiner interprets the limitation to mean “the layer of the n-dopant”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 2009/0212280 A1, hereafter Werner) in view of Ito et al. (US 2017/0170420 A1, hereafter Ito), as evidenced by Chung et al. (“Effect of cobalt content on the work function of the electrodeposited nickel–cobalt films”, Microsyst Technol 2008, vol. 14, page 1389-1394, hereafter Chung) and Liao et al. (US 2006/0040132 A1, hereafter Liao).
Regarding claims 1-2 and 6-8, Werner discloses an n-dopant metal complex used for doping an organic semiconducting matrix material ([003]-[004], [006]).
Werner discloses the organic semiconducting matrix can be an electron transport material of an organic light-emitting diode ([006], [247], ZnPc in [255]).
Werner discloses an organic light-emitting diode comprising an electrode (ITO), an n-doped organic layer, a cathode (metal) ([283]).
Werner exemplifies the n-doped organic semiconducting layer comprising cobalt-bis(phenylene-1-yl-2,6 bipyridyl, Compound 29) doped in the matrix material of ZnPc with the dopant to matrix ratio of 1:10 ([284]-[285]).
Werner teaches that the organic light-emitting diode can comprise further layer between the cathode, anode, and the n-doped organic semiconducting layer ([283]).
Werner teaches a process to produce the n-doped organic semiconducting layer comprising depositing the n-dopant by sublimation (“vacuum evaporation” in [282]).
Werner discloses the metal atom of the n-dopant metal complex can be a metal atom from the first, second, or third period transition metals including Pd, Pt, Ag, and Au ([010]-[011]).
Werner discloses that the n-dopant metal complex can have one, more or all of the ligands having the following structure ([013]; “pincer ligands, which act as tridentate ligands” in [098]; Formula 64 in [121]-[122]).

    PNG
    media_image1.png
    142
    376
    media_image1.png
    Greyscale

Wherein R and R’ can be hydrogen, alkyl, or aryl, wherein the alkyl or aryl can be further substituted ([103], [121]); E can be carbon ([104], [121]).
Werner does not exemplify a specific metal complex which meets the limitation of the instant claim 1; however, Werner does teaches a metal complex having the ligand structure represented by Formula 64 of Werner.
Ito teaches an organic carbene compound (represented by formula (1) of Ito in [016]) used with transition metal having its work function of 4.4 eV or more to make the electron injection layer (“organic functional layer”) of an organic light emitting diode (“organic electroluminescence device” in [009], [030], [082]).
Ito exemplifies the transition metal Ag, Au, or Pt ([033]).
Ito exemplifies the organic carbene compound having the following structure (the 8th structure on page 4, column 1, hereafter “Ligand 4P-8”).

    PNG
    media_image2.png
    105
    410
    media_image2.png
    Greyscale

Ito teaches the organic carbene compound can be a ligand of the transition metal in the organic functional layer (“a ligand to metal charge transfer (LMCT)-like interaction” and “the interaction form a stable and electronically active state” in [035]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the n-dopant metal complex (cobalt-bis(phenylene-1-yl-2,6 bipyridyl)) of the n-doped organic semiconducting layer of Werner by substituting the ligand phenylene-1-yl-2,6 bipyridyl with the Ligand 4P-8 of Ito, as taught by Werner and Ito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Ligand 4P-8 is within the scope of the formula 64 of Werner. Werner does teach formula 64 of Werner can be used to make an n-dopant metal complex with transition metal atoms including cobalt ([011]). Ito teaches the Ligand 4P-8 can provide metal-ligand interaction with transition metal having a work function larger than 4.4 eV. The work function of cobalt is larger than 4.4 eV, as evidenced by Chung (page 1393, column 2, lines 4-5). Substitution of a known pincer ligand, phenylene-1-yl-2,6 bipyridyl with the other known pincer Ligand 4P-8 (dipyridylimidazole) in the art would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill 
The modification provides an n-doped organic semiconducting layer comprising the Complex of Werner as modified by Ito (shown below) and matrix material of ZnPc with ratio of 1:10.
The n-doped organic semiconducting layer is equated with an organic electron-conducting layer because n-doped semiconducting material conducts electron.

    PNG
    media_image3.png
    324
    600
    media_image3.png
    Greyscale

The organic electron-conducting layer comprising ZnPc as matrix and the Complex of Werner as modified by Ito as n-dopant, wherein the n-dopant has identical structure as the formula of the instant claim 1, wherein L are each heteroaryl (two pyridine and one imidazole; annotated by “three ligand Ls” in the figure above); M is cobalt; R and R’ are each substituted heteroatom (nitrogen); n is 3; m is 1; n + m is 4; x is 0, meeting all the limitations of claim 1.
The organic electron-conducting layer of Werner as modified by Ito, wherein R and/or R’ comprises a substituted heteroatom (substituted nitrogen), meeting all the limitations of claim 2
The organic electron-conducting layer of Werner as modified by Ito, wherein n is 3; and the ligands L (two pyridine and one imidazole) are bridged to one another in the form of a higher ring structure (tridentate ligand). It is noted that the higher ring structure can be at least one saturated or unsaturated carbo- or heterocycle and can be a common polydentate ligand (see instant specification page 14, 2nd paragraph), meeting all the limitations of claim 6.
The organic electron-conducting layer of Werner as modified by Ito, wherein the layer further comprises a further electron transport material (ZnPc), meeting all the limitations of claim 7.
The organic electron-conducting layer of Werner as modified by Ito, wherein the further electron transport material forms a matrix into which the n-dopant has been mixed, meeting all the limitations of claim 8.
Regarding claim 3, the organic electron-conducting layer of Werner as modified by Ito reads on all the features of claim 1 as outlined above.
The layer of Werner as modified by Ito comprises the Complex of Werner as modified by Ito as an n-dopant and ZnPc as a matrix with ratio of 1:10.
The complex comprises cobalt which does not meet the limitation of the instant claim 3; however, Werner does teaches the central metal atom can be Pd, Pt, Ag, or Au ([010]-[011]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electron-conducting layer of Werner as modified by Ito by substituting the central metal Co of the Complex of Werner as modified by Ito with Pd, Pt, Ag, or Au, as taught by Werner.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Co, Pd, Pt, Ag, and Au are 
The modification provides an organic electron-conducting layer comprising a complex having identical structure as the Complex of Werner as modified by Ito except the central metal atom, wherein the central metal atom is Pd, Pt, Ag, or Au (hereafter Complex of Werner as modified by Ito (2)), meeting all the limitations of claim 3.
Regarding claim 4, the organic electron-conducting layer of Werner as modified by Ito reads on all the features of claim 1 as outlined above.
The layer of Werner as modified by Ito comprises the Complex of Werner as modified by Ito as an n-dopant and ZnPc as a matrix with ratio of 1:10.
Werner does not disclose a specific charge generation layer comprising the organic electron-conducting layer of Werner as modified by Ito; however, Werner does teach the n-doped organic semiconducting layer of the invention can be modified to be used as the layer of an organic light emitting diode (“OLED” in [277]). Furthermore, Werner does teach that the n-dopant complex of the invention can improve conductivity of the doped layer and/or the injection of the charge carriers of contacts into the doped layer ([270]).
Ito teaches that the organic functional layer of the invention can be used as a charge generation layer of the organic light emitting diode ([053]).
It is known in the art that a charge generation layer can comprise an n-doped layer and a p-doped layer (‘830’ in Fig. 8 and [028]), wherein the n-doped layer comprises electron transport material doped with n-type dopant ([115]), as evidenced by Liao.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the n-doped organic layer of Werner as modified by Ito by using it as the n-doped layer of the charge generation layer of an organic light emitting diode, as taught by Ito as evidenced by Liao.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of material and structure to be used to make an organic light emitting diode.
The modification provides an n-doped organic layer of Werner as modified by Ito comprises part of a charge generation layer, meeting all the limitations of claim 4.
Regarding claim 5, the organic electron-conducting layer of Werner as modified by Ito reads on all the features of claim 1 as outlined above.
The layer of Werner as modified by Ito comprises the Complex of Werner as modified by Ito as an n-dopant and ZnPc as a matrix with ratio of 1:10.
Werner does not disclose the thickness of the organic electron-conducting layer of Werner as modified by Ito; however, Werner does teach that the layer can be used as the organic layer disposed between the anode and the cathode of an organic light emitting diode ([283]). It is noted that the organic electron-conducting layer of Werner as modified by Ito comprises electron 
Ito teaches that the film thickness of the organic functional layer of an organic light emitting diode ([015], [082]) is in the range of 1 nm to 10 nm and not particularly limited ([039]). It is noted that the organic functional layer of Ito is disposed between the cathode and the light emitting layer of an organic light emitting diode ([082]-[083]). The organic functional layer must transport electron from the cathode to the light emitting layer. Therefore, the organic functional layer is equated with an electron transport layer.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electron-conducting layer of Werner as modified by Ito by having thickness between 1 nm and 10 nm, as taught by Ito.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of material and structure to be used to make an organic light emitting diode.
The modification provides an organic electron-conducting layer of Werner as modified by Ito, wherein the layer has thickness between 1 nm to 10 nm.
The claimed range (10 nm to 1000 nm) is overlapped with the prior art range (1 nm to 10 nm).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art 
Therefore, the organic electron-conducting layer of Werner as modified by Ito has thickness between 10 nanometers and 1000 nanometers, meeting all the limitations of claim 5.
Regarding claim 9, the organic electron-conducting layer of Werner as modified by Ito reads on all the features of claim 1 as outlined above.
The layer of Werner as modified by Ito comprises the Complex of Werner as modified by Ito as an n-dopant and ZnPc as a matrix with ratio of 1:10.
The concentration of the n-dopant, Complex of Werner as modified by Ito in the n-doped organic layer is not between 70% and 100% by volume of the layer; however, Werner does teach the metal complex of the invention can be used in higher proportions such that the ratio of the metal complex to the matrix can be equal or larger than 20:1. Werner further teaches that the complex can be used as a pure material ([266]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electron-conducting layer of Werner as 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Use of the n-dopant complex of the invention as a dopant in a matrix (i.e. ratio of dopant to matrix is less than 1:1) or use of the n-dopant with higher proportion (equal or larger than 20:1 or use as a pure material) are alternative options based on the disclosure of Werner. Selection of one of alternative options have been would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of material and structure to be used to make an organic light emitting diode.
The modification provides an organic electron-conducting layer comprising the n-dopant Complex of Werner as modified by Ito and matrix material of ZnPc with the concentration of the n-dopant of the layer to be between 70% and 100% by volume of the layer.
Regarding claims 10-11, and 13-15, the organic electron-conducting layer of Werner as modified by Ito reads on all the features of claim 1 as outlined above.
The layer of Werner as modified by Ito comprises the Complex of Werner as modified by Ito as an n-dopant and ZnPc as a matrix with ratio of 1:10.
Werner does not disclose a specific organic electronic component comprising the n-dopant complex of Werner as modified by Ito; however, Werner does teach an organic light emitting diode comprising the complex of Werner ([283]), wherein the device comprises an anode (ITO), an n-doped organic semiconducting layer, and a cathode (metal).
Werner further teaches a method to prepare the n-doped organic semiconducting layer wherein the process comprises a sublimation method (“vacuum evaporation” in [282]).
Werner further teaches that the n-dopant metal complex increase conductivity of the organic semiconducting matrix material ([003]-[004], [006]).
Werner further teaches the matrix material of the n-doped organic semiconducting layer can be an electron transport material of an organic light emitting diode ([247]) and ZnPc is an electron transport material (“conductor” in [268]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electron-conducting layer of Werner as modified by Ito by incorporating the layer into the organic light emitting diode and by preparing the diode device using a process comprising a sublimation method, as taught by Werner.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of material and structure to be used to make an organic light emitting diode.
The modification provides an organic light emitting diode comprising an anode (ITO), an organic electron-conducting layer comprising the n-dopant complex of Werner as modified by Ito as a dopant and ZnPc as a matrix, and a cathode (metal), wherein the organic electron-conducting layer is formed by using sublimation method.
The organic light emitting diode of Werner as modified by Ito is equated with an organic electronic component, meeting all the limitations of claims 10-11
The organic light emitting diode of Werner as modified by Ito is produced by a process comprising depositing the organic electron-conducting layer comprising the n-dopant complex of Werner as modified by Ito and an electron transport material ZnPc by sublimation, meeting all the limitations of claims 13-14.
The n-dopant of Werner as modified by Ito increases conductivity of the n-doped organic layer of Werner as modified by Ito in the organic light emitting diode, meeting all the limitations of claim 15.
Regarding claim 12, the organic light emitting diode of Werner as modified by Ito reads on all the features of claims 10-11 and 13-15, as outlined above.
The organic light emitting diode comprises an anode (ITO), an organic electron-conducting layer comprising the n-dopant complex of Werner as modified by Ito as a dopant and ZnPc as a matrix, and a cathode (metal).
The organic light emitting diode of Werner as modified by Ito does not have a separate emitter layer; however, Werner does teach further layers can be included between the layers (i.e. anode, the organic electron-conducting layer, and the cathode)([283]). The organic electron-conducting layer is equated with an electron transport layer, because the matrix material (ZnPc) is an electron transport material ([247]), and the complex of Werner as modified by Ito is n-dopant.
 Ito teaches structure of an organic light emitting diode ([082]-[083]), wherein the emitter layer (“light emitting layer”) is disposed between the electron transport layer and the cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Werner as modified 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of material and structure to be used to make an organic light emitting diode.
The modification provides an organic light emitting diode comprising an anode (ITO), an emitter layer, an organic electron-conducting layer (electron transport layer) comprising the n-dopant complex of Werner as modified by Ito as a dopant and ZnPc as a matrix, and a cathode (metal), wherein the organic light emitting diode is an organic electronic component and the anode and the cathode are electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786